FILED: NEW YORK COUNTY CLERK 02/18/2020 02:53 PM                            INDEX NO. 160694/2019
                Case 1:20-cv-07311-LAK Document 14-61 Filed 09/15/20 RECEIVED
NYSCEF DOC. NO. 60                                                   Page 1 of NYSCEF:
                                                                               3       02/18/2020




                            EXHIBIT 5
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:53 PM                           INDEX NO. 160694/2019
                Case 1:20-cv-07311-LAK Document 14-61 Filed 09/15/20 RECEIVED
NYSCEF DOC. NO. 60                                                   Page 2 ofNYSCEF:
                                                                              3       02/18/2020
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:53 PM                           INDEX NO. 160694/2019
                Case 1:20-cv-07311-LAK Document 14-61 Filed 09/15/20 RECEIVED
NYSCEF DOC. NO. 60                                                   Page 3 ofNYSCEF:
                                                                              3       02/18/2020
